   Case: 1:18-cv-07686 Document #: 581 Filed: 05/21/20 Page 1 of 3 PageID #:5368




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In re: Lion Air Flight JT 610 Crash                   Lead Case No. 18-cv-07686

 ELZA WARTI, MULTI RIZKI, WESTHI                       This document relates to
 RAMANDINA, MUNGNI RIFKI,                              Case No. 1:19-cv-05842
 MUHAMMAD NUR FUADI, and M. NURAN
 TK. MUDO,                                             Honorable Thomas M. Durkin
                                 Plaintiffs,
                       v.

 The Boeing Company,
                                 Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule of Civil

Procedure, Rule 41(a)(1)(A)(ii), by and between plaintiffs Elza Warti, Multi Rizki, Westhi

Ramandina, Mungni Rifki, Muhammad Nur Fuadi, and M. Nuran Tk. Mudo, successors-in-

interest and surviving heirs of Rijal Mahdi, and Defendant, The Boeing Company, by and

through their respective counsels, that Plaintiffs’ actions shall be dismissed with prejudice and

without costs according to the terms of a confidential settlement agreement between them.

       The Court retains jurisdiction to effectuate settlement, including enforcement,

adjudication of liens, approval where necessary, and any other pendant matters. This fully

resolves all claims of Elza Warti, Multi Rizki, Westhi Ramandina, Mungni Rifki, Muhammad

Nur Fuadi, and M. Nuran Tk. Mudo, successors-in-interest and surviving heirs of Rijal Mahdi,

which were originally filed in Case No. 19-cv-05842 and reassigned to this Court under Case

No. 18-cv-07686.

       The claims of all other Plaintiffs in Case No. 18-cv-07686 are unaffected by this

stipulation and contemplated order of dismissal.



                                                   1
  Case: 1:18-cv-07686 Document #: 581 Filed: 05/21/20 Page 2 of 3 PageID #:5369




                                           Respectfully submitted,

Dated: May 21, 2020                        /s/ Ari J. Scharg

                                           Jay Edelson
                                           jedelson@edelson.com
                                           Benjamin H. Richman
                                           brichman@edeslson.com
                                           Ari J. Scharg
                                           ascharg@edelson.com
                                           EDELSON PC
                                           350 North LaSalle Street, 14th Floor
                                           Chicago, Illinois 60654
                                           312.589.6370 (firm)
                                           312.589.6378 (fax)

                                           Rafey S. Balabanian
                                           rbalabanian@edeslson.com
                                           EDELSON PC
                                           123 Townsend, Suite 100
                                           San Francisco, California 94107
                                           415.212.9300 (firm)
                                           415.373.9435 (fax)

                                           Keith D. Griffin
                                           kgriffin@girardikeese.com
                                           David R. Lira
                                           dlira@girardikeese.com
                                           GIRARDI | KEESE
                                           1126 Wilshire Boulevard
                                           Los Angeles, California 90017
                                           213.977.0211 (firm)
                                           213.481.1554 (fax)

                                           Attorneys for Plaintiffs


Dated: May 21, 2020                        /s/ Bates McIntyre Larson

                                           Bates McIntyre Larson
                                           blarson@perkinscoie.com
                                           Daniel T. Burley
                                           dburley@perkinscoie.com
                                           PERKINS COIE LLP
                                           131 S. Dearborn, Suite 1700
                                           Chicago, Illinois 60603



                                       2
Case: 1:18-cv-07686 Document #: 581 Filed: 05/21/20 Page 3 of 3 PageID #:5370




                                         T: (312) 324-8400
                                         F: (312) 324-9400

                                         Mack H. Shultz
                                         mshultz@perkinscoie.com
                                         Gretchen M. Paine
                                         gpaine@perkinscoie.com
                                         PERKINS COIE LLP
                                         1201 Third Ave., Suite 4900
                                         Seattle, Washington 98101
                                         T: (206) 359-8000
                                         F: (206) 359-9000

                                         Dan K. Webb
                                         dwebb@winston.com
                                         Christopher B. Essig
                                         cessig@winston.com
                                         Julia M. Johnson
                                         jmjohnson@winston.com
                                         WINSTON & STRAWN LLP
                                         35 West Wacker Drive
                                         Chicago, Illinois 60601-9703
                                         Phone: (312) 558-5600

                                         Attorneys for Defendant




                                     3
